PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Wilkes, Thomas Clay 
Application No. 16/719,632
Filed:  December 18, 2019
For: MANAGING COMMUNICATIONS

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 23, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a proper reply within the meaning of 37 CFR 1.113 to the final Office action mailed August 20, 2021, which set a shortened statutory period for reply of three months. A one-month extension of time under the provisions of 37 CFR 1.136(a) was obtained on December 20, 2021. Accordingly, the application became abandoned on December 21, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied: (1) the reply in the form of a Request for Continued Examination (RCE), the fee of $680, and the submission required by 37 CFR 1.114; (2) the petition fee of $1,050; and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 3693 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.


Telephone inquiries concerning this decision should be directed to the Ann Marie Ziegler at (571) 272-7151. All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions